Citation Nr: 0842990	
Decision Date: 12/15/08    Archive Date: 12/23/08

DOCKET NO.  04-25 006A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, 
Maryland


THE ISSUES

1.  Entitlement to service connection for angiodema  

2.  Entitlement to an increased rating for hypertension, 
currently rated as 10 percent disabling.  

3.  Entitlement to service connection for cold injuries of 
the hands.

4.  Entitlement to a rating in excess of 10 percent for 
sinusitis claimed as headaches.

5.  Entitlement to a rating in excess of 10 percent for a 
cold injury of the right foot.

6.  Entitlement to a rating in excess of 10 percent for a 
cold injury of the left foot.

7.  Entitlement to an increased rating in excess of 10 
percent for a right knee disability, status post medial 
meniscectomy.




8.  Entitlement to a rating in excess of 10 percent for 
diaphragmatic paralysis secondary to phrenic nerve injury for 
thymoma surgery, compensated under 38 U.S.C.A. § 1151.

9.  Entitlement to a total temporary evaluation under 38 
C.F.R. § 4.30 for treatment in conjunction with thymoma 
surgery requiring convalescence.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J. Connolly Jevtich, Counsel


INTRODUCTION

The veteran served on active duty from July 1967 to February 
1971, and from December 1977 to May 1994.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Baltimore, 
Maryland.  In June 2008, the veteran testified at a personal 
hearing before the undersigned.  

The issues of higher ratings for right knee disability as 
well as diaphragmatic paralysis secondary to phrenic nerve 
injury for thymoma surgery, and entitlement to a total 
temporary evaluation under 38 C.F.R. § 4.30 for treatment in 
conjunction with thymoma surgery requiring convalescence are 
addressed in the REMAND portion of the decision below and are 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDINGS OF FACT

1.  On June 2, 2008, prior to the promulgation of a decision 
in the appeal, the Board received notification from the 
veteran that a withdrawal of his appeal as to the issue of 
service connection for angiodema is requested.

2.  On June 2, 2008, prior to the promulgation of a decision 
in the appeal, the Board received notification from the 
veteran that a withdrawal of his appeal as to the issue of 
entitlement to an increased rating for hypertension is 
requested.

3.  The veteran does not have cold injuries of the hand which 
are related to service.  

4.  The veteran's sinusitis is productive of more than six 
non-incapacitating episodes per year characterized by 
headaches, pain, and purulent discharge or crusting; but has 
not resulted in radical surgery (or any surgeries) with 
chronic osteomyelitis or near constant episodes with near 
continuous symptoms.

5.  The veteran's cold injuries of the feet cause  pain, 
numbness, and cold sensitivity as well as  hyperpigmentation, 
locally impaired sensation, degenerative joint disease, and 
osteoporosis.  





CONCLUSIONS OF LAW

1.  The criteria for withdrawal of a substantive appeal by 
the veteran as to the issue of service connection for 
angiodema have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) 
(West 2002 & Supp. 2008); 38 C.F.R. §§ 20.202, 20.204 (2008).

2.  The criteria for withdrawal of a substantive appeal by 
the veteran as to the issue of entitlement to an increased 
rating for hypertension have been met.  38 U.S.C.A. 
§ 7105(b)(2), (d)(5) (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 20.202, 20.204 (2008).

3.  Cold injuries of the hands were not incurred or 
aggravated in active service.  38 U.S.C.A. §§ 1101, 1110, 
1131 (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.303, 3.304 
(2008).

4.  The criteria for a 30 percent rating for the veteran's 
sinusitis with claimed headaches have been met.  38 U.S.C.A. 
§ 1155 (West 2002 & Supp. 2008); 38 C.F.R §§ 3.102, 3.159, 
3.326(a), 4.20, 4.124a, Diagnostic Code (DC) 6513 (2008).

5.  The criteria for a 30 percent rating for residuals of 
right foot cold injury have been met.  38 U.S.C.A. § 1155 
(West 2002 & Supp. 2008); 38 C.F.R. §§ 3.102, 3.159, 4.1-
4.14, 4.104, DC 7122 (2008).

6.  The criteria for a 30 percent rating for residuals of 
left foot cold injury have been met.  38 U.S.C.A. § 1155 
(West 2002 & Supp. 2008); 38 C.F.R. §§ 3.102, 3.159, 4.1-
4.14, 4.104, DC 7122 (2008).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Withdrawn Issues

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  A substantive appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision.  38 C.F.R. § 20.202.  Withdrawal may be made by 
the veteran or by his or her authorized representative.  38 
C.F.R. § 20.204.  The veteran has withdrawn his appeal as to 
the issues of service connection for angiodema and 
entitlement to an increased rating for hypertension hence, 
there remain no allegations of errors of fact or law for 
appellate consideration.  Accordingly, the Board does not 
have jurisdiction to review these issues and they are 
dismissed.


Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the claimant's claims, VA has met all 
statutory and regulatory notice and duty to assist 
provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326. 

VCAA letters were issued in June 2004, January 2005, and 
February 2007, which fully satisfied the duty to notify 
provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The 
claimant was aware that it was ultimately the claimant's 
responsibility to give VA any evidence pertaining to the 
claim.  The VCAA letter told the claimant to provide any 
relevant evidence in the claimant's possession.  See 
Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini II).  Although the notification letters were not 
sent prior to the initial adjudication of the claimant's 
claims, this was not prejudicial to the claimant since the 
claimant was subsequently provided adequate notice and the 
claim was readjudicated and additional supplemental 
statements of the case (SSOC) were provided in February and 
July 2007.  If there is VCAA deficiency, i.e., VCAA error, 
this error is presumed prejudicial to the claimant.  VA may 
rebut this presumption by establishing that the error was not 
prejudicial.  See Sanders v. Nicholson, 487 F. 3d 881 (2007); 
see also Simmons v. Nicholson, 487 F. 3d 892 (2007).  

In Sanders, the claimant was allowed a meaningful opportunity 
to participate in the adjudication of the claim and the 
essential fairness of the adjudication process was not 
affected.  The claimant was provided VCAA notification and 
had knowledge in that regard.  As further noted below, VA has 
obtained all relevant evidence.  Thus, even though the 
initial VCAA notice came after the initial adjudication, 
there is no prejudice to the claimant.  In any event, the 
Board finds that any deficiency in the notice to the claimant 
or the timing of these notices is harmless error.  See 
Overton v. Nicholson, 20 Vet. App. 427, 435 (2006) (finding 
that the Board erred by relying on various post-decisional 
documents to conclude that adequate 38 U.S.C.A. § 5103(a) 
notice had been provided to the claimant, the Court found 
that the evidence established that the claimant was afforded 
a meaningful opportunity to participate in the adjudication 
of the claim, and found that the error was harmless, as the 
Board has done in this case.)  

VA also fulfilled its duty to obtain all relevant evidence 
with respect to the issue on appeal.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159.  The claimant's service treatment records, 
VA medical treatment records, Social Security Administration 
(SSA) records, and identified private medical records have 
been obtained, to the extent available.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159.  There is no indication in the record that 
any additional evidence, relevant to the issue decided 
herein, is available and not part of the claims file.  The 
claimant was also afforded multiple VA examinations.  
38 C.F.R. § 3.159(c)(4).  The records satisfy 38 C.F.R. 
§ 3.326.

Further, regarding the claims for higher ratings being 
addressed on the merits below, which were initiated from the 
initial ratings granting service connection, in Dingess v. 
Nicholson, 19 Vet. App. 473 (2006), the United States Court 
of Appeals for Veterans Claims (Court) held that, upon 
receipt of an application for a service-connection claim, 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to 
review the information and the evidence presented with the 
claim and to provide the claimant with notice of what 
information and evidence not previously provided, if any, 
will assist in substantiating, or is necessary to 
substantiate, each of the five elements of the claim, 
including notice of what is required to establish service 
connection and that a disability rating and an effective date 
for the award of benefits will be assigned if service 
connection is awarded.

Here, the veteran is challenging the initial evaluation 
assigned following the grant of service connection.  In 
Dingess, the Court held that in cases where service 
connection has been granted and an initial disability rating 
and effective date have been assigned, the typical service-
connection claim has been more than substantiated, it has 
been proven, thereby rendering section 5103(a) notice no 
longer required because the purpose that the notice is 
intended to serve has been fulfilled. Id. at 490-91.  Thus, 
because the notice that was provided before service 
connection was granted was legally sufficient, VA's duty to 
notify in this case has been satisfied.

The RO properly issued statements of the case (SOCs) and 
SSOCs which contained, in pertinent part, the pertinent 
criteria for establishing higher ratings.  See 38 U.S.C.A. 
§ 7105(d)(1).  Therefore, VA complied with the procedural 
statutory requirements of 38 U.S.C.A. §§ 5104(b) and 7105(d), 
as well as the regulatory requirements in 38 C.F.R. 
§ 3.103(b).  See also Dingess/Hartman.  The claimant was 
allowed a meaningful opportunity to participate in the 
adjudication of the claims.  Thus, there is prejudice to the 
claimant.  See Overton v. Nicholson, 20 Vet. App. 427, 439-
444 (2006).

The Board notes, incidentally, that additional notice is 
required under section 5103(a) for claims for increased 
ratings.  Vazquez-Flores.  However, as the Court clearly 
noted in Vazquez, the additional notice requirements apply 
only to claims for increased compensation.  In cases such as 
this, involving initial disability ratings, the notice 
requirements of Dingess apply, and, as discussed, have been 
met. 

For the reasons discussed above, the Board finds that VA has 
fulfilled its VCAA notification duties to the veteran to the 
extent necessary.  

There is no objective evidence indicating that there has been 
a material change in the service-connected disabilities since 
the claimant was last examined.  38 C.F.R. § 3.327(a).  The 
duty to assist does not require that a claim be remanded 
solely because of the passage of time since an otherwise 
adequate VA examination was conducted.  See VAOPGCPREC 11-95.  
The VA examination reports are thorough and supported by VA 
outpatient treatment records.  The examinations in this case 
are adequate upon which to base a decision.  

The veteran was also sent a letter regarding the appropriate 
disability rating or effective date to be assigned in March 
2007.  See Dingess/Hartman.

In summary, the Board finds that "it is difficult to discern 
what additional guidance VA could have provided to the 
veteran regarding what further evidence he should submit to 
substantiate his claim."  Conway v. Principi, 353 F.3d 1369 
(Fed. Cir. 2004); see also Livesay v. Principi, 15 Vet. App. 
165, 178 (2001) (en banc) (observing that "the VCAA is a 
reason to remand many, many claims, but it is not an excuse 
to remand all claims."); Reyes v. Brown, 7 Vet. App. 113, 
116 (1994); Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) 
(both observing circumstances as to when a remand would not 
result in any significant benefit to the claimant).


Competency and Credibility

The veteran can attest to factual matters of which he had 
first-hand knowledge, e.g., experiencing pain in service, 
reporting to sick call, being placed on limited duty, and 
undergoing physical therapy.  See Washington v. Nicholson, 19 
Vet. App. 362, 368 (2005).  However, the veteran as a lay 
person has not been shown to be capable of making medical 
conclusions, thus, his statements regarding causation are not 
competent.  Espiritu v. Derwinski, 2 Vet. App. 492, 495 
(1992).  Competent medical evidence means evidence provided 
by a person who is qualified through education, training or 
experience to offer medical diagnoses, statements or 
opinions.  See Duenas v. Principi, 18 Vet. App. 512, 520 
(2004).  A layperson is generally not capable of opining on 
matters requiring medical knowledge.  Routen v. Brown, 10 
Vet. App. 183, 186 (1997); see also Bostain v. West, 11 Vet. 
App. 124, 127 (1998).  Thus, while the veteran is competent 
to report what comes to him through his senses, he does not 
have medical expertise.  See Layno v. Brown, 6 Vet. App. 465 
(1994).  

However, the United States Court of Appeals for the Federal 
Circuit (Federal Circuit) has held that lay evidence is one 
type of evidence that must be considered and competent lay 
evidence can be sufficient in and of itself.  The Board, 
however, retains the discretion to make credibility 
determinations and otherwise weigh the evidence submitted, 
including lay evidence.  See Buchanan v. Nicholson, 451 F.3d 
1331, 1335 (Fed. Cir. 2006).  This would include weighing the 
absence of contemporary medical evidence against lay 
statements.  

In Barr v. Nicholson, 21 Vet. App. 303 (2007), the Court 
indicated that varicose veins was a condition involving 
"veins that are unnaturally distended or abnormally swollen 
and tortuous."  Such symptomatology, the Court concluded, 
was observable and identifiable by lay people.  Because 
varicose veins "may be diagnosed by their unique and readily 
identifiable features, the presence of varicose veins was not 
a determination 'medical in nature' and was capable of lay 
observation."  Thus, the veteran's lay testimony regarding 
varicose vein symptomatology in service represented competent 
evidence.  

In Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007), 
the Federal Circuit determined that lay evidence can be 
competent and sufficient to establish a diagnosis of a 
condition when (1) a layperson is competent to identify the 
medical condition (noting that sometimes the layperson will 
be competent to identify the condition where the condition is 
simple, for example a broken leg, and sometimes not, for 
example, a form of cancer), (2) the layperson is reporting a 
contemporaneous medical diagnosis, or (3) lay testimony 
describing symptoms at the time supports a later diagnosis by 
a medical professional.  The relevance of lay evidence is not 
limited to the third situation, but extends to the first two 
as well.  Whether lay evidence is competent and sufficient in 
a particular case is a fact issue.

However, although the veteran is competent in certain 
situations to provide a diagnosis of a simple condition such 
as a broken leg or varicose veins, the veteran is not 
competent to provide evidence as to more complex medical 
questions.  See Woehlaert v. Nicholson, 21 Vet. App. 456 
(2007).

Once evidence is determined to be competent, the Board must 
determine whether such evidence is also credible.  See Layno, 
supra (distinguishing between competency ("a legal concept 
determining whether testimony may be heard and considered") 
and credibility ("a factual determination going to the 
probative value of the evidence to be made after the evidence 
has been admitted")).  See Barr. 

The issue of service connection for cold injuries of the 
hands does not involve a simple diagnosis.  See Jandreau; see 
also Woehlaert.  The claimant is not competent to provide 
more than simple medical observations.  The current diagnosis 
may not be diagnosed via lay observation alone and the 
veteran is not competent to provide a complex medical opinion 
regarding the etiology of the claimed disability.  See Barr.  
Thus, the veteran's lay assertions are not competent or 
sufficient.  


Service Connection

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110; 1131; 38 C.F.R. §§ 3.303, 3.304.  

Further, VA regulation provides that, with chronic disease 
shown as such in service (or within an applicable presumptive 
period under section 3.307) so as to permit a finding of 
service connection, subsequent manifestations of the same 
chronic disease at any later date, however remote, are 
service connected, unless clearly attributable to 
intercurrent causes.  For the showing of chronic disease in 
service there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  When the disease identity is 
established (leprosy, tuberculosis, multiple sclerosis, 
etc.), there is no requirement of an evidentiary showing of 
continuity.  Continuity of symptomatology is required only 
where the condition noted during service (or in the 
presumptive period) is not, in fact, shown to be chronic or 
where the diagnosis of chronicity may be legitimately 
questioned.  When the fact of chronicity in service is not 
adequately supported, then a showing of continuity after 
discharge is required to support the claim.  38 C.F.R. 
§ 3.303(b).

In addition, service connection may be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

A claim for service connection generally requires competent 
evidence of a current disability; proof as to incurrence or 
aggravation of a disease or injury in service, as provided by 
either lay or medical evidence, as the situation dictates; 
and competent evidence as to a nexus between the inservice 
injury or disease and the current disability.  Cohen v. 
Brown, 10 Vet. App. 128, 137 (1997); Layno v. Brown, 6 Vet. 
App. 465 (1994).

The Court has consistently held that, under the law cited 
above, "[a] determination of service connection requires a 
finding of the existence of a current disability and a 
determination of a relationship between that disability and 
an injury or disease incurred in service."  Watson v. Brown, 
4 Vet. App. 309, 314 (1993).  This principle has been 
repeatedly reaffirmed by the Federal Circuit, which has 
stated, "a veteran seeking disability benefits must establish 
. . . the existence of a disability [and] a connection 
between the veteran's service and the disability."  Boyer v. 
West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).

If lay testimony is determined to be credible, it establishes 
two of the three elements required for service connection 
under 38 C.F.R. § 3.303(b): (1) that the condition was 
"noted" in service, and (2) evidence of post-service 
continuity of the same symptomatology.  See Savage v. Gober, 
10 Vet. App. 488 (1997).  The third element, evidence of a 
relationship between the present disability and the post-
service symptomatology, may be established through lay 
testimony if the relationship and the disability are capable 
of lay observation.  See id; Hickson v. West, 12 Vet. App. 
247, 253 (1999).  However, laypersons are not competent to 
render medical opinions.  Barr; see also Grover v. West, 12 
Vet. App. 109, 112 (1999). 

As noted above, the veteran in this case is not competent to 
provide more than a simple medical observation.  The veteran 
is not competent to make a complex medical diagnosis or to 
provide a medical opinion regarding the etiology thereof.  

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).  To do so, the Board must assess the credibility 
and weight of all the evidence, including the medical 
evidence, to determine its probative value, accounting for 
evidence that it finds to be persuasive or unpersuasive, and 
providing reasons for rejecting any evidence favorable to the 
appellant.  See Masors v. Derwinski, 2 Vet. App. 181 (1992).  

The service treatment records do not reflect any cold injury 
to the hands.  The Board notes that the veteran has been 
granted service connection for cold injury to the feet.  As 
such, the Board accepts that the veteran was exposed to cold 
temperatures during service.  The veteran contends that his 
hands were exposed to cold weather in his work as a mechanic 
in Germany.  He maintains that although he underwent carpal 
tunnel surgery (a nonservice-connected disability), he still 
has hand problems due to the prior cold exposure.  As noted, 
the veteran is not competent to state the etiology of any 
current hand disability, although he is competent to state 
that he has pain, numbness, and tingling of the hands.  
Therefore, the Board must determine if the veteran currently 
has residuals of any inservice cold exposure.  

The veteran was seen at the Capital Orthopaedic Specialists 
in 2000.  His October 2000 appointment revealed complaints of 
numbness and tingling in both hands.  He was injected with 
steroids into the carpal canal.  

In June 2001, the veteran participated in occupational 
therapy following right carpal tunnel syndrome release 
surgery.  

The veteran was afforded a VA neurological examination in 
September 2001.  The examiner indicated that the veteran had 
carpal tunnel syndrome on the right, status post surgery with 
persistent pain and fatigue as well as incoordination.  In 
addition, the examiner noted that while the veteran had left 
hand symptoms of numbness, tingling, and pain, these symptoms 
began one year earlier and were less likely than not related 
to service.  

In October 2001, the veteran was afforded another VA 
examination.  The veteran's records were reviewed.  The 
veteran described inservice cold exposure and a physical 
examination was performed.  The examiner indicated that the 
veteran had inservice cold exposure.  He currently had 
chronic sequelae of reflex sympathetic dystrophy-like 
syndrome involving his feet.  However, there was no pathology 
appreciated in his hands and there was no established 
diagnosis of peripheral neuropathy.  

The veteran was afforded another VA examination in December 
2001.  He complained of having a 7 year history of numbness 
and tingling in both hands, worse in the right hand.  The 
neurological examination was normal.  

In January 2003, the veteran underwent an electromyography 
(EMG) which yielded slightly abnormal results.  There was 
early evidence of peripheral neuropathy myelin greater than 
axonal loss.  There was no median nerve entrapment.  The 
pattern was suggestive of early diabetic neuropathy.

In August 2003, the veteran was afforded another VA 
examination which revealed some symptoms of carpal tunnel 
syndrome in the right hand.  

In October 2003, November 2004, and March 2005, a VA 
physician, Dr. N., submitted a letter.  He indicated that the 
veteran had carpal tunnel syndrome as well as diabetic 
neuropathy (related to his diabetes mellitus).  

A December 2004 EMG was minimally abnormal.  No residual of a 
cold injury was identified.  

In November 2005, the veteran was afforded a VA examination.  
The EMG was minimally abnormal due to diagnosed right carpal 
tunnel syndrome.  

The existence of a current disability is the cornerstone of a 
claim for VA disability compensation.  See Degmetich v. 
Brown, 104 F. 3d 1328 (1997) (holding that the VA's and the 
Court's interpretation of sections 1110 and 1131 of the 
statute as requiring the existence of a present disability 
for VA compensation purposes cannot be considered arbitrary 
and therefore the decision based on that interpretation must 
be affirmed); see also Gilpin v. West, 155 F.3d 1353 (Fed. 
Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992).

The competent evidence shows that the veteran has 
neurological abnormalities in his hands, but they are due to 
carpal tunnel syndrome and neuropathy which is related to his 
diabetes mellitus.  The competent evidence shows that there 
is no current residual of any inservice cold exposure to the 
hands.  

The Board may not base a decision on its own unsubstantiated 
medical conclusions but, rather, may reach a medical 
conclusion only on the basis of independent medical evidence 
in the record.  Hensley v. Brown, 5 Vet. App. 155 (1993).  
Neither the Board nor the veteran is competent to supplement 
the record with unsubstantiated medical conclusions.  Colvin 
v. Derwinski, 1 Vet. App. 171, 175 (1991).  Conversely, 
health professionals are experts and are presumed to know the 
requirements applicable to their practice and to have taken 
them into account in providing a diagnosis.  See Cohen.  The 
medical professionals indicated that any neurological/sensory 
abnormalities of the hands are due to causes other than cold 
injury, as noted.  

In the absence of proof of a present disability, there can be 
no valid claim.  Rabideau v. Derwinski, 2 Vet. App. 141, 143- 
44 (1992).  Accordingly, service connection is not warranted.  

The evidence in this case is not so evenly balanced so as to 
allow application of the benefit-of-the-doubt rule as 
required by law and VA regulations.  38 U.S.C.A. § 5107(b); 
38 C.F.R. § 3.102.  The preponderance is against the 
veteran's claim, and it must be denied.


Ratings

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
the VA's Schedule for Rating Disabilities (Rating Schedule), 
which is based on average impairment in earning capacity.  38 
U.S.C.A. § 1155; 38 C.F.R. Part 4.  When a question arises as 
to which of two ratings apply under a particular diagnostic 
code, the higher evaluation is assigned if the disability 
more closely approximates the criteria for the higher rating.  
38 C.F.R. § 4.7.  After careful consideration of the 
evidence, any reasonable doubt remaining is resolved in favor 
of the veteran.  38 C.F.R. § 4.3.  The veteran's entire 
history is reviewed when making disability evaluations.  See 
generally, 38 C.F.R. 4.1; Schafrath v. Derwinski, 1 Vet. App. 
589 (1995).

Before proceeding with its analysis of the veteran's claim, 
the Board finds that some discussion of Fenderson v. West, 12 
Vet. App 119 (1999) is warranted.  In that case, the Court 
emphasized the distinction between a new claim for an 
increased evaluation of a service-connected disability and a 
case (such as this one) in which the veteran expresses 
dissatisfaction with the assignment of an initial disability 
evaluation where the disability in question has just been 
recognized as service-connected.  VA must assess the level of 
disability from the date of initial application for service 
connection and determine whether the level of disability 
warrants the assignment of different disability ratings at 
different times over the life of the claim-a practice known 
as "staged rating."  See also Hart v. Mansfield, 21 Vet. App. 
505 (2007).  In this case, there has not been a material 
change in the disability level of the veteran's sinusitis 
with claimed headaches and cold injuries to the feet and 
uniform ratings are warranted.

In determining the degree of limitation of motion with 
respect to a service-connected disability, the provisions of 
38 C.F.R. §§ 4.10, 4.40, 4.45, 4.59 are for consideration.  
See DeLuca v. Brown, 8 Vet. App. 202, 204-07 (1995).  
However, in that regard, the Board notes that the provisions 
of 38 C.F.R. § 4.40 and 38 C.F.R. § 4.45, should only be 
considered in conjunction with the Diagnostic Codes 
predicated on limitation of motion.  Johnson v. Brown, 9 Vet. 
App. 7 (1996).

The provisions of 38 C.F.R. § 4.40 state that a disability 
affecting the musculoskeletal system is primarily the 
inability, due to damage or inflammation in parts of the 
system, to perform normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  Functional loss may be due to the absence of 
part, or all, of the necessary bones, joints and muscles, or 
associated structures.  It may also be due to pain supported 
by adequate pathology and evidenced by visible behavior of 
the claimant undertaking the motion.  See 38 C.F.R. § 4.40.

The Board notes that the intent of the rating schedule is to 
recognize painful motion with joint or periarticular 
pathology as productive of disability.  It is the intention 
to recognize actually painful, unstable, or malaligned 
joints, due to healed injury, as entitled to at least the 
minimum compensable rating for the joint.  38 C.F.R. § 4.59.


Common Background

In April 2001, the veteran complained of having headaches.  
In May 2001, it was noted that the veteran had a combination 
of chronic daily headaches mixed with migraines.  He was in 
the neurology clinic for titration and preventative headache 
medicine.  It was determined that injections should be used 
as well as other possible medications.  The headaches were 
left side frontal and were accompanied by spots in the left 
eye and blurred visions.  They lasted about 15 minutes.  He 
had mild photophobia, no phonophobia and mild nausea.  
Headache pain range from 5, on a scale of 1-10 with 10 being 
worse, to 9.  The headaches occurred daily.  In July 2001, 
the veteran reported that he had headaches.  Thereafter, he 
continued to report having headaches.  The veteran was 
afforded a VA neurological examination in September 2001.  
Cranial nerve examination II-XII was intact.  

In October 2001, the veteran was afforded another VA 
examination.  The veteran's records were reviewed.  The 
veteran described inservice cold exposure and a physical 
examination was performed.  The veteran's feet had decreased 
hair growth bilaterally.  There was evidence of decreased 
pinprick sensation bilaterally.  There was evidence of skin 
atrophy and tenderness to palpation over the distal tibia and 
the metatarsal shaft and dorsum of the feet.  There was 
slight hyperpigmentation and erythema of the bilateral feet 
as compared to the legs.  Otherwise, there was full range of 
motion in the lower extremity joints.  The examiner concluded 
that the examiner indicated that the veteran had inservice 
cold exposure and he currently had chronic sequelae of reflex 
sympathetic dystrophy-like syndrome involving his feet.  

In October 2001, the veteran was afforded another VA 
examination.  The veteran's records were reviewed.  The 
veteran had evidence of right-sided maxillary sinus 
tenderness to palpation.  There was evidence of increased 
bogginess in bilateral turbinates and hyperemia.  There was 
no evidence of ulcerations.  Oral mucosa did not reveal 
evidence of post-nasal drip.  Otherwise, there was no 
enlargement of the uvula.  There were no exudates.  In March 
2002, the veteran complained of having a sinus headache.  

In August 2003, the veteran was afforded a VA sinus 
examination.  Examination of the nose revealed no dorsal 
deformity.  An anterior rhinoscopy showed a septum in midline 
with adequate airway in both nostrils.  There was a moderate 
amount of mucoid drainage in both nostrils, but no evidence 
of acute infection.  Turbinates were of normal size and there 
were no polyps or any other pathology.  Examination of the 
oral cavity was unremarkable.  The tonsil, soft palate, and 
pharyngeal area were normal and there was no gross pathology 
in the hypopharynx.  The diagnoses were allergic rhinitis and 
chronic maxillary sinusitis.  

In August 2003, the veteran was afforded a VA joints 
examination.  The veteran's feet looked normal for a man of 
his age.  They were relatively warm.  Moisture content was 
about normal.  They were not hot and sweaty.  The toes looked 
normal.  The arterial pulses were palpable.  Hair loss was 
about normal.  There were no scars.  A pinprick and dull test 
on the feet revealed sharp perception on the forefoot and the 
toes, both in the dorsal and plantar side.  The diagnosis was 
residuals of cold injury.  It was noted that the veteran had 
normal feet except for complaints of sharp pain perception of 
the forefoot.

In March 2004, the veteran reported having sinus drainage.  
He was using Flonase, and taking Claritin but had increasing 
frontal sinus pain.  He also reported having headaches.

In June 2004, the veteran was seen for headaches complaints.  
He reported that his headaches were constant in nature and 
right sided.  It had been present for three days.  A 
computerized tomography (CT) of the head was unremarkable.  
Two weeks later, the veteran was seen for sinusitis in 
conjunction with an upper respiratory infection with dry 
cough, sinus drainage, and a sore throat.  

In December 2004, the veteran was seen for diabetic nail care 
for dystrophic nails due to diabetes mellitus.  At that time, 
it was noted that the veteran also had early neuropathy due 
to his diabetes mellitus.  

In August 2005, it was noted that the veteran had been seen 
the month before in the emergency room for a severe headache 
with nausea, vomiting, and generalized weakness.  A CT of the 
head was normal and it was noted that the veteran had 
dehydration.  The veteran currently related that he had daily 
frontal headaches with rhinitis and post-nasal drip.  He also 
had band-like headaches with photophobia, nausea, and 
vomiting.  

In November 2005, the veteran was afforded a VA examination.  
The veteran reported that he had constant numbness and 
tingling of the feet.  He indicated that this improved after 
soaking his feet in warm water.  The feet were not swollen, 
hot, red, stiff, weak, unstable, locking, fatigued, or 
lacking endurance.  The veteran had no problems walking.  The 
veteran was able to support weight of his toes, his arches 
were normal, there was no edema, tenderness, guarding, 
abnormal movement, spasm, pain on motion, pain on motion 
against resistance, or pain on repeated movement,.  
Metatarsophalangeal flexion was zero to 40 degrees and 
extension was zero to 80 degrees.  Proximal interphalangeal 
(PIP) extension was zero to 35 degrees.  Distal 
interphalangeal (DIP) flexion was zero to 60 degrees and 
extension was zero to 30 degrees.  X-rays revealed mild 
degenerative joint disease, both first metatarsophalangeal 
joints, and mild osteoporosis.  It was noted that the veteran 
previously had frozen feet.  

In November 2005, the veteran was afforded a VA examination.  
Examination of the sinus area revealed no masses, no mucosal 
erythema or discharge.  X-rays revealed mild right frontal 
sinusitis.  

In January 2006, the veteran was seen in the emergency room 
for a headache.  It was located in the middle of his head.  
The veteran had vomited earlier and said it was the worse 
headache of his life.  The veteran continued to be seen that 
month.  He indicated that he had had a headache for several 
months, on and off in the beginning, and then constant and 
daily.  The pain went up to 10 on a scale of 1 to 10 with 10 
being worse.  He reported that he sometimes had blurred 
vision and photophobia.  The examiner noted that the 
veteran's headache had a migraine component and had been 
transformed by pain medication overuse.  He was told to try 
to minimize pain medication use.  The veteran continued to 
report having headaches over the next few months.  In April 
2006, it was noted that the headaches had persisted, despite 
the cessation of medications.  He was given headache 
medication.  He had dizziness, blurred vision, and nausea.  
In May 2006, it was noted that the veteran had three 
headaches the past week which were described by the veteran 
as being severe.  He reported that he could not get out of 
bed.  The examiner noted that occipital blocks should be 
considered.  Despite the headache medication, the headaches 
continued.  

In March 2007, the veteran was afforded a VA examination.  
The examiner indicated that the veteran had chronic daily 
headaches which were being treated with narcotic medication 
and which lasted several hours, five days per week.  It was 
noted that dependence on narcotic medication can actually 
increase the frequency of this type of headache.  The 
examiner indicated that the headaches were service-related.   


Sinusitis

The veteran's sinusitis with claimed headaches has been rated 
under 38 C.F.R. § 4.97, DC 6513.  The rating criteria for 
sinusitis provides for a 10 percent rating when there are one 
or two incapacitating episodes of sinusitis per year 
requiring prolonged (lasting four to six weeks) antibiotic 
treatment, or three to six non-incapacitating episodes per 
year of sinusitis characterized by headaches, pain, and 
purulent discharge or crusting.  A 30 percent rating is 
warranted when there are three or more incapacitating 
episodes per year of sinusitis requiring prolonged (lasting 
four to six weeks) antibiotic treatment, or more than six 
non-incapacitating episodes per year of sinusitis 
characterized by headaches, pain, and purulent discharge or 
crusting.  A 50 percent rating is warranted following radical 
surgery with chronic osteomyelitis, or near constant 
sinusitis characterized by headaches, pain and tenderness of 
affected sinus, and purulent discharge or crusting after 
repeated surgeries.  Note: An incapacitating episode of 
sinusitis means one that requires bed rest and treatment by a 
physician.  38 C.F.R. § 4.97.

In this case, the Board finds that a 30 percent rating is 
warranted.  In light of the veteran's credible contentions 
and the VA records, the Board finds that the veteran has more 
than six non-incapacitating episodes per year of sinusitis 
characterized by headaches, pain, and purulent discharge or 
crusting.  However, a 50 percent rating is not warranted 
since the veteran has not had radical surgery with chronic 
osteomyelitis.  Also, while the record reflects recurrent 
sinusitis, the record does not reflect that the episodes were 
near constant with near continuous symptoms or that the 
sinusitis necessitated repeated surgeries.

Thus, the evidence supports a 30 percent rating for 
sinusitis, claimed as headaches.  





Cold Injury of the Feet

The veteran's disabilities have been evaluated under 38 
C.F.R. § 4.71a, DC 7122.  Under this code, a 10 percent 
evaluation is warranted for cold injury residuals of 
arthralgia or other pain, numbness, or cold sensitivity.  For 
a 20 percent evaluation, there must be arthralgia or other 
pain, numbness, or cold sensitivity plus tissue loss, nail 
abnormalities, color changes, locally impaired sensation, 
hyperhidrosis, or x-ray abnormalities (osteoporosis, 
subauricular punched out lesions, or osteoarthritis).  A 30 
percent evaluation requires arthralgia or other pain, 
numbness, or cold sensitivity plus two or more of the 
following: tissue loss, nail abnormalities, color changes, 
locally impaired sensation, hyperhidrosis, or x-ray 
abnormalities (osteoporosis, subauricular punched out 
lesions, or osteoarthritis).  

Two notes follow the diagnostic criteria set forth in DC 
7122. Note (1) instructs the rater to separately evaluate 
amputations of fingers or toes, and complications such as 
squamous cell carcinoma at the site of a cold injury scar or 
peripheral neuropathy under other diagnostic codes.  The 
rater is also instructed to separately evaluate other 
disabilities that have been diagnosed as the residual effects 
of cold injury, such as Raynaud's phenomenon, muscle atrophy, 
etc., unless they are used to support an evaluation under DC 
7122.  Id.  Note (2) to DC 7122 states that each affected 
part is to be evaluated separately and the ratings combined 
in accordance with 38 C.F.R. § 4.25 and § 4.26.

In this case, the veteran complaints of pain, numbness, 
tingling, and coldness of the feet.  The veteran also has 
other nonservice-connected foot issues, specifically, 
diabetic neuropathy and dystrophic nails due to his diabetes 
mellitus.  The VA outpatient and examination reports reveal 
that the veteran has decreased pinprick sensation, skin 
atrophy, tenderness to palpation over the dorsum of the feet, 
slight hyperpigmentation and erythema of the feet, and sharp 
pain perception of the forefoot, which have been associated 
with the cold injury.  However, the veteran was able to 
support weight on his toes, his arches were normal, there was 
no edema, tenderness, guarding, abnormal movement, spasm, 
pain on motion, pain on motion against resistance, or pain on 
repeated movement.  

The Board notes that x-rays revealed mild degenerative joint 
disease, both first metatarsophalangeal joints, and mild 
osteoporosis.  The VA examiner noted that the veteran 
previously had frozen feet, indicative of an etiological 
relationship.  

Thus, the veteran has x-ray findings, mild degenerative joint 
disease and mild osteoporosis associated with his cold 
injuries.  In addition, he has other positive findings in 
additional to reported pain, numbness, and cold sensitivity.  
Specifically, the veteran has color changes 
(hyperpigmentation) as well as locally impaired sensation.  
His nail changes, however, are related to his diabetes 
mellitus.  In applying the findings to the rating criteria, 
the Board finds that the veteran meets the criteria for a 30 
percent rating for each foot since he has not only the 
subjective complaints, but three of the listed objective 
criteria.  The Board notes that a 30 percent disability 
rating is the highest schedular rating available under 
Diagnostic Code 7122.  The veteran does not, however, have 
other related disabilities that have been diagnosed as the 
residual effects of cold injury, under which an additional 
rating may be assigned.  

Accordingly, the Board finds that the evidence supports a 30 
percent rating for each foot due to the veteran's cold 
injuries.  


Extraschedular Considerations

In cases that are exceptional, such that the standards of the 
rating schedule appear to be inadequate to evaluate a 
disability, an extraschedular rating may be considered.  38 
C.F.R. § 3.321(b)(1).  Extraschedular ratings under 38 C.F.R. 
§ 3.321(b)(1) are limited to cases in which there is an 
exceptional or unusual disability picture, with such related 
factors as marked interference with employment, or frequent 
periods of hospitalization, that makes it impractical to 
apply the regular standards of the rating schedule.  The 
Board does not have the authority to assign, in the first 
instance, higher ratings on an extraschedular basis under 38 
C.F.R. § 3.321(b)(1).  When an extraschedular rating may be 
warranted, the Board must refer the case to designated VA 
officials.  Bagwell v. Brown, 9 Vet. App. 377 (1996).

In this case, the manifestations and effects of the 
disabilities at issue in this decision do not necessitate 
referral of the rating of that disability to designated VA 
officials for consideration of an extraschedular rating.  The 
veteran has not had frequent hospitalizations for his 
service-connected disabilities.  The veteran sought emergency 
room treatment for claimed sinusitis-related complaints, but 
he did not have frequent hospitalizations.  While the veteran 
has impairment in his industrial abilities, the evidence does 
not indicate that the effects of his service-connected 
sinusitis and cold injuries to the feet on his work rise to 
the level of marked interference with employment or are 
beyond the industrial impairment expected with the assigned 
schedular rating.

Further, 38 C.F.R. § 4.1 specifically sets out that 
"[g]enerally, the degrees of disability specified are 
considered adequate to compensate for considerable loss of 
working time from exacerbations or illnesses proportionate to 
the severity of the several grades of disability."  Factors 
such as requiring periodic medical attention are clearly 
contemplated in the Schedule and provided for in the 
evaluations assigned herein.  What the evidence does not show 
is that the manifestations of the service-connected 
disabilities have resulted in unusual disability or 
impairment that has rendered the criteria and/or degrees of 
disability contemplated in the Schedule impractical or 
inadequate.  Accordingly, consideration of 38 C.F.R. § 
3.321(b)(1) is not warranted in this case.




ORDER

The appeal of entitlement to service connection for angiodema 
is dismissed.

The appeal of entitlement to an increased rating for 
hypertension, currently rated as 10 percent disabling, is 
dismissed.  

Entitlement to a 30 percent rating for sinusitis, claimed as 
headaches, is granted, subject to the law and regulations 
governing the payment of monetary benefits.

Entitlement to a 30 percent rating for residuals of cold 
injury to the right foot is granted, subject to the law and 
regulations governing the payment of monetary benefits.

Entitlement to a 30 percent rating for residuals of cold 
injury to the left foot is granted, subject to the law and 
regulations governing the payment of monetary benefits.


REMAND

With regard to the veteran's right knee disability, at his 
personal hearing, the veteran testified that he has been 
treated by Dr. Selya, a private orthopedic surgeon.  These 
records are not contained in the claims file.  When reference 
is made to pertinent medical records, VA is on notice of 
their existence and has a duty to assist the veteran to 
attempt to obtain them.  See Ivey v. Derwinski, 2 Vet. App. 
320, 323 (1992); see also Jolley v. Derwinski, 1, Vet. App. 
37 (1990).  These records should be obtained in compliance 
with VA's duty to assist.  In addition, since this issue is 
being remanded, the Board finds that the veteran should be 
afforded a VA examination.  The claims file reflects repeated 
complaints of instability.  In addition, there is evidence of 
limitation of motion and degenerative joint disease.  All of 
these matters should be addressed by the examiner.  

In addition, although the Board believes that there is 
currently substantial VCAA compliance which comports with 
Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), since this 
increased rating claim is being remanded, additional 
notification should be sent as a precautionary matter.  The 
Board notes that VA Fast Letter 08-16 addresses current 
requirements and should be followed.  

With regard to the issues of entitlement to a rating in 
excess of 10 percent for diaphragmatic paralysis secondary to 
phrenic nerve injury for thymoma surgery and entitlement to a 
total temporary evaluation under 38 C.F.R. § 4.30 for 
treatment in conjunction with thymoma surgery requiring 
convalescence, further development is also necessary.  

In February 2003, the veteran was diagnosed as having a large 
thymoma.  He underwent a median sterontomy and resection of 
thymoma.  His surgery was complicated and he required a 
pericariotomy after failed pericardiocentesis.  The veteran 
had residual diaphragmatic paralysis secondary to phrenic 
nerve injury.  Post-surgery, the veteran reported having 
chest pains.  Although an August 2003 VA examination 
indicated that the veteran had minimal symptoms and a well-
healed scar, the outpatient records showed continuous 
complaints of chronic chest pain, chest wall pain, sternum 
pain, and surgical site pain.  In addition, the veteran 
reported having shortness of breath and fatigue.  The 
evidence shows that the veteran has reported the pain in the 
area of the scar to be stabbing and short, as noted in an 
October 2004 notation.  In addition, Dr. N. indicated that 
the veteran has significant limitation in his exercise 
tolerance and was unable to work due to this disability.  

In light of the foregoing, the Board finds that the veteran 
should be afforded a VA examination.  Although he has been 
rated analogous to a hiatal hernia, it would appear that 
consideration to DCs pertaining to chest pain/shortness of 
breath as well as DCs pertaining to scars should be 
considered, depending on the VA examination report findings.  
The VA examiner, in commenting on any residual scarring 
should be provided the diagnostic criteria under the old and 
the amended regulation and should provide findings consistent 
with the criteria as the regulations pertaining to the 
evaluation of the skin were amended, effective October 23, 
2008.  See 73 Fed. Reg. 54,708 (2008) (presently codified at 
38 C.F.R. § 4.118, Diagnostic Codes 7800-7805 (October 23, 
2008)).   

In addition, compensation was established from the date of 
the surgery.  38 C.F.R. § 4.30 sets forth provisions 
governing the award of convalescent ratings. It provides that 
a total disability rating (100 percent) will be assigned 
without regard to other provisions of the Rating Schedule 
when it is established by report at hospital discharge 
(regular discharge or release to non-bed care) or outpatient 
release that entitlement is warranted, effective from the 
date of hospital admission or outpatient treatment and 
continuing for a period of 1, 2, or 3 months from the first 
day of the month following such hospital discharge or 
outpatient release.  38 C.F.R. § 4.30.  In order to attain a 
temporary total disability rating, the veteran must 
demonstrate that his service-connected disability resulted 
in: (1) surgery necessitating at least one month of 
convalescence; (2) surgery with severe postoperative 
residuals such as incompletely healed surgical wounds, stumps 
of recent amputations, therapeutic immobilization of one 
major joint or more, application of a body cast, or the 
necessity for house confinement, or the necessity for 
continued use of a wheelchair or crutches (regular weight-
bearing prohibited); or (3) immobilization by cast, without 
surgery, of one major joint or more.  38 C.F.R. § 4.30(a).

In addition, if VA assigns a temporary total rating, such 
will be followed by appropriate schedular evaluations; a 
reduction in the total rating will not be subject to the 
notice and procedural requirements of 38 C.F.R. § 3.105(e).  
When the evidence is inadequate to assign a schedular 
evaluation, a physical examination will be scheduled and 
considered prior to the termination of a total rating.  38 
C.F.R. § 4.30.  Additionally, 38 C.F.R. § 4.30 further 
authorizes extensions of the temporary total rating when 
supported by the record in increments of 1, 2, or 3 months 
beyond the initial 3 months granted.  38 C.F.R. § 4.30(b)(1).  
The maximum extension is up to 6 months beyond the initial 6 
months (12 months total) upon approval of the Veterans 
Service Center Manager.  38 C.F.R. § 4.30(b)(2).

The Board finds that the VA examiner should review the 
surgical report and the post-surgical medical records and 
determine whether the veteran required at least one month of 
convalescence (or whether a longer or shorter period of 
convalescence was required) following his thymoma surgery and 
subsequent radiation treatment.  

Accordingly, this matter is REMANDED for the following 
actions:

1.  The veteran should be sent VCAA notice 
which complies with Vazquez-Flores v. Peake, 
per VA Fast Letter 08-16, as to the issue of 
an increased rating for right knee 
disability.


2.  After obtaining the appropriate 
releases, obtain and associate with the 
claims file copies of all clinical 
records, which are not already in the 
claims file, of the veteran's treatment 
by Dr. Selya.  

3.  Schedule the veteran for VA 
examination in the appropriate 
specialties for the purpose of 
determining the nature and extent of the 
veteran's service-connected right knee 
disability and diaphragmatic paralysis 
disability.  The claims file must be made 
available to the examiner and the 
examiner should indicate in his/her 
report whether or not the claims file was 
reviewed.  Any indicated tests, including 
x-rays if indicated, should be 
accomplished.  

Right Knee:

The examiner should perform range of 
motion and state the veteran's range on 
flexion and extension, and if he has pain 
on either movement.  The examiner should 
indicate if the veteran has recurrent 
subluxation or instability and, if so, if 
it is slight, moderate or severe.  

The examiner should also, in accordance 
with DeLuca v. Brown, 8 Vet. App. 202 
(1995), indicate whether the service-
connected right knee disability is 
productive of any weakened movement, 
including weakened movement against 
varying resistance, excess fatigability 
with use, incoordination, painful motion, 
pain with use, and provide an opinion as 
to how these factors result in any 
additional limitation of motion or 
additional functional loss.  If the 
veteran describes flare-ups of pain, the 
examiner must offer an opinion as to 
whether there would be additional limits 
on functional ability during flare-ups, 
and if feasible, express this in terms of 
additional degrees of limitation of 
motion during the flare-ups.  If the 
examiner is unable to offer an opinion as 
to the nature and extent of any 
additional disability during a flare-up, 
that fact must be so stated.  

The examiner should indicate if the 
veteran had a dislocated semilunar 
cartilage, and, if so, if he also has 
frequent episodes of locking, pain, and 
effusion in the joint due to such 
pathology.  

The examiner should indicate if the 
veteran has ankylosis of the knee.  

Diaphragmatic Paralysis:

The examiner should indentify 
specifically the symptoms related to this 
disability and should indicate if the 
veteran has related chest pain, shortness 
of breath, or any other cardiovascular 
symptom.  Any other symptomatology should 
also be identified.  The examiner should 
evaluate the surgical site and state any 
residual including residual scarring.  
The examiner should be provided the 
diagnostic criteria for rating scars 
under the old and the amended regulation 
and should provide findings consistent 
with both the old and the amended 
criteria.  

Convalescence:

The VA examiner should review the 
surgical report and the post-surgical 
medical records and determine if the 
veteran required at least one month of 
convalescence (or whether a longer or 
shorter period of convalescence was 
required) following his thymoma surgery 
with residual diaphragm paralysis and 
subsequent radiation treatment.  

The complete examination findings, along 
with the complete rationale for all 
opinions expressed, should be clearly set 
forth in the examination report.

4.  The AMC should then readjudicate the 
claims on appeal in light of all of the 
evidence of record.  In rating the 
diaphragmatic paralysis issue, all pertinent 
DCs should be specifically addressed.

If any issue remains denied, the veteran 
should be provided with a supplemental 
statement of the case as to any issue 
remaining on appeal, and afforded a 
reasonable period of time within which to 
respond thereto.  

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The appellant has the right 
to submit additional evidence and argument on the matter or 
matters the Board has remanded.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


